STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

FLORIDA          GAS    TRANSMISSION                                                       NO.       2022    CW     0866
COMPANY,          LLC


VERSUS


TEXAS       BRINE       COMPANY,             LLC                                          AUGUST           16,     2022




In    Re:            Texas       Brine          Company,            LLC,     applying               for    supervisory
                     writs,             23rd         Judicial         District             Court,           Parish         of

                     Assumption,              No.     34316.




BEFORE:              McDONALD,           THERIOT,        AND    HOLDRIDGE,            JJ.


        WRIT           GRANTED.               The      district            court'     s     August           11,      2022
judgment,              granting              Legacy     Vulcan,            LLC' s     Motion          in    Limine         to
Preclude             Proffer         of       Evidence         Relative         to        Dismissed          Claims        is
reversed.              Louisiana               Code      of     Civil           Procedure             article         1636
provides, "[            w] hen          the    court      rules        against        the        admissibility             of

any     evidence,              it       shall        either     permit         the        party       offering        such

evidence          to    make        a    complete        record        thereof,           or     permit      the     party
to    make       a     statement             setting      forth       the     nature           of    the    evidence."

The     word "         shall"           is    mandatory.        Sanchez          v.       Georgia          Gulf     Corp.,
2002- 1617 (            La.     App.           1st     Cir.     8/   13/ 03),         853        So. 2d      697,     704.

Accordingly,  the   district   court  is  instructed  to                                                   allow     Texas
Brine  Company,   LLC  to  either   offer  such  evidence                                                   to     make      a


complete record thereof or to make a                                       statement           setting forth the
nature       of      the      evidence.


                                                              JMM
                                                              MRT
                                                               GH




COURT       OF    APPEAL,           FIRST      CIRCUIT




       DEPUTY          CLERK        OF   COURT
                 FOR    THE     COURT